                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA         )
                                 )
            V.                   )           1:19CR54-1
                                 )
STEVE BRANTLEY SPENCE            )

                                 ORDER

     Upon joint motion of the Defendant and the Government (Doc.

25), for good cause shown,

     IT IS ORDERED that the trial of this matter is continued from

May 18, 2020, until August 10, 2020, at 9:00 a.m. in either

Courtroom 1 or 2 in Winston-Salem, depending on availability.         The

final location will be determined at a later date.

     IT IS FURTHER ORDERED that a status conference be held on

July 29, 2020, at 10:00 a.m. in Courtroom 2 in Winston-Salem in

order for the court and parties to address any outstanding motions

or other issues pretrial. Trial briefs, pretrial motions, proposed

jury instructions and requested voir dire shall be filed no later

than July 13, 2020.      Responses to motions shall be filed by July

20, 2020.        The parties are directed to meet and confer as to

proposed jury instructions and, to the extent practicable, submit

an agreed upon set of jury instructions, with separate contentions

as to any instructions where there is disagreement.        An electronic




      Case 1:19-cr-00054-TDS Document 26 Filed 04/24/20 Page 1 of 3
Word version of the jury instructions shall be emailed to the

CM/ECF mailbox of the Unassigned Judge.

     The court finds that the Government’s expert witness has not

yet reviewed medical records produced by the Defendant, that the

Government will need more time to review the expert’s report when

it is completed, and that the Defendant’s counsel has not been

able to adequately meet with the Defendant due to the restrictions

imposed on counsel at the local jail.       Moreover, for the reasons

noted in this court’s Amended Standing Order 13, the global

pandemic has made the possibility of a jury trial unworkable from

a public health point of view.

     The court therefore      finds that the ends of justice          and

concerns for public safety       are best served by granting this

continuance, and that they outweigh the interest of the public and

the Defendant in a speedy trial.    The court also finds that failure

to grant the continuance would deny counsel for the Government the

reasonable time necessary for effective preparation, taking into

account the exercise of due diligence.          Accordingly, the delay

occasioned by the granting of this continuance shall be excluded

in computing the time within which the trial of this matter must

commence. See Title 18, United States Code, Sections 3161(h)(7)(A)

& (B)(iv).




                                    2



      Case 1:19-cr-00054-TDS Document 26 Filed 04/24/20 Page 2 of 3
                                          /s/   Thomas D. Schroeder
                                       United States District Judge
April 24, 2020




                                   3



     Case 1:19-cr-00054-TDS Document 26 Filed 04/24/20 Page 3 of 3
